





Exhibit 10.8

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
on March 13, 2009 by and between IGI Laboratories, Inc. (f/k/a IGI, Inc.), a
Delaware corporation with an address of 105 Lincoln Avenue, Buena, New Jersey
08310 (“Borrower”), and Pinnacle Mountain Partners, LLC, a New Hampshire limited
liability company with an address of 206 Pinnacle Road, Lyndeborough, New
Hampshire, 03082 (together with its successors and assigns, “Lender”).  

WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement, dated as of January 29, 2007, as amended by amendment No. 1 thereto
dated July 29, 2008, as amended by amendment No. 2 thereto dated January 26,
2009 (as amended, the “Loan Agreement”), and the Loan Agreement provides that it
may only be amended by a writing signed by both Borrower and Lender; and

WHEREAS, Borrower and Lender desire to amend certain provisions of the Loan
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, Borrower and
Lender hereby agree that the Loan Agreement is hereby amended as follows:

1.

Amendment to Article I, Section 4.  Section 4 of Article I of the Loan Agreement
is hereby amended and restated in its entirety to read:

Maturity.  50% of the amount of all loans and advances made respecting the
Revolving Loans shall be payable to Lender on July 31, 2010.  Notwithstanding
the foregoing, all then outstanding loans and advances made respecting the
Revolving Loans shall be payable to Lender on July 31, 2011.

2.

Valid Obligation.  The execution, delivery and performance of this Amendment by
Borrower has been duly authorized by all necessary corporate action, represents
a legal, valid and binding obligation of Borrower, and is fully enforceable
according to its terms, except as limited by laws relating to the enforcement of
creditor’s rights.

3.

Miscellaneous.

a.

Defined Terms.  Capitalized terms not otherwise defined herein have the meanings
set forth in the Loan Agreement.





b.

No Further Amendment.  Except as otherwise amended and supplemented by this
Amendment, all provisions of the Loan Agreement, including, without limitation,
provisions relating to governing law, shall remain in full force and effect and
shall apply to this Amendment (unless this Amendment specifically amends a
particular provision of the Loan Agreement) and the Loan Agreement and this
Amendment shall each be construed together and considered one and the same
agreement.

c.

Counterparts.  This Amendment may be signed in one or more counterparts, all of
which shall constitute a single agreement.

[Signature Page Follows]











IN WITNESS WHEREOF, this Third Amendment to Loan and Security Agreement has been
executed by the parties hereto as of the day and year first written above.

 

 

 

IGI LABORATORIES, INC.

 

 

 

 

 

By:

/s/ Rajiv Mathur

 

Name:

Rajiv Mathur

 

Title:

President and CEO

 

 

 

 

 

PINNACLE MOUNTAIN PARTNERS LLC

 

 

 

 

 

By:

/s/ Jane E. Hager, Pres.

 

Name:

Jane E. Hager

 

Title:

President





















































































[Signature Page to Third Amendment to Loan and Security Agreement]









